UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7787


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODERICK BLACK, a/k/a Roger,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.   Terrence W.
Boyle, District Judge. (2:94-cr-00015-BO-9)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick Black, Appellant Pro Se.     Edward D. Gray, Assistant
United States Attorney, Seth Morgan Wood, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roderick     Black    appeals    the    district     court’s   order

denying relief on his Fed. R. Crim. P. 36 motion to correct a

clerical error in his presentence investigation report.                  We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                    United

States    v.    Black,   No.     2:94-cr-00015-BO-9       (E.D.N.C.     Oct.   20,

2015).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the   materials

before   this    court   and   argument     would   not   aid    the   decisional

process.



                                                                         AFFIRMED




                                        2